DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9, 11-16, and 18-20 are amended in response to the last office action. Claims 1-20 are pending. Baker et al, Doerner et al, and Kiselev et al were cited, previously.
Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that Baker does not teach the first data protection scheme and the second data protection scheme are concurrently associated with the first data block while baker discloses the first data protection scheme or the second data protection scheme is associated with the first data block.  In other words, the limitation “determining a second data protection scheme is associated with the first data block in addition to the first data protection scheme” means ‘the first data block is associated with the first data protection scheme and the second data protection scheme.
The examiner respectfully disagrees. Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In response to applicant’s argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., the first data block is associated with both In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims do not require performing the other determination before the one determination is determined that the first data protection scheme is employed or not employed for the first data block. Claims do not necessarily require performing the other determination only after performing the one determination that is determined the first data protection scheme is employed for the first data block. Claims do not necessarily require performing the other determination after the one determination is determined that the first data protection scheme is not employed for the first data block. Claims do not necessarily require performing the other determination after the one determination is determined that the first data protection scheme is employed for the first data block.  Claims do not necessarily recite that the first data block is associated with the first data protection scheme while reciting determining a first data protection scheme is employed for a first data block. Claims do not necessarily recite that the first data block is associated with the second data protection scheme while reciting determining a second data protection scheme is associated with the first data block in addition to the first data protection scheme. Claims do not recite that the first data block is concurrently associated with the first data protection scheme and the second data protection scheme. Claims do not recite that the first data block is associated with both the first 
Thus, the arguments are not persuasive and the rejections are respectfully maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-3, 5-9, 11, 12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al [US 9,148,174 B2].
	As to claims 1 and 20, Baker et al teach a method comprising:
generating a data structure associating data blocks with each of a plurality of data protection schemes supported by a distributed storage system having a cluster of storage nodes, each of the data protection schemes having a data integrity guarantee [e.g., NODEs 10-50, STORAGE CLUSTER 120 in fig. 1, “The storage cluster then determines whether to store the digital object in the storage cluster using replication or erasure coding.  This determination may be made by reference to an instruction from the client, an inherent property of the object, the metadata of the object, a setting of the cluster, or by other means” in col. 2, lines 6-11, “The SAN will be aware of whether replication or erasure coding has been used by looking at the system metadata of the found object (either the actual object or the manifest of the object)” in col. 12, lines 29-32, “Traditionally, storage provided in a storage cluster (such as by using a redundant array of independent nodes, or RAIN) is made reliable against hardware failure either through replication of stored objects or erasure coding of stored objects” in col. 1, lines 28-31, “To facilitate building up this RAM index upon a restart of the node, a journal of the node stored within persistent storage records whenever an object is added or deleted and includes the unique identifier for the object” in col. 6, line 65-col. 7, line 3, “For each stream, the journal typically includes type information indicating whether the stream represents a replicated object or an erasure-coded object” in col. 14, lines 20-22];

determining a second data protection scheme is associated with the first data block in addition to the first data protection scheme using the data structures, wherein the second data protection scheme has the first data integrity guarantee [e.g., “The storage cluster then determines whether to store the digital object in the storage cluster 

As to claim 2, Baker et al teach wherein reducing storage of redundant information for the first data block in accordance with the second data protection scheme further comprises deleting one or more copies of the first data block [e.g., “The older version is deleted once the newer version is successfully written in the cluster.  The health processing module may also delete older versions of objects for which newer versions are present, as a way of maintaining cluster data from error states” in col. 2, lines 45-49, “When a triggering condition is satisfied, the cluster converts the object from a storage using replication to an erasure coding format, from one erasure 
As to claim 3, Baker et al teach wherein maintaining storage of redundant information to improve performance avoids parity computation of the first erasure coding [e.g., “If the object is not a manifest as described above, it is returned to the client application.  If the object is a manifest, it next identifies a plurality of segments within the storage cluster using unique segment identifiers found within the manifest.  Using these unique segment identifiers, the method reconstructs the digital object using the segments and an erasure coding algorithm.  Finally, the method returns the digital object to the client application” in col. 2, lines 30-37].
As to claims 5 and 14, Baker et al teach wherein the data protection schemes are configured on a per volume basis, wherein generating the data structure identifying data blocks for each of the plurality of data protection schemes further comprises determining which volumes utilize the first data block [e.g., “More specifically, the present invention relates to a combination of erasure coding and replication in a fixed-content storage cluster and to volume failure recovery when using erasure coding” in col. 1, lines 20-25, “Accordingly, it is advantageous to distribute each segment to different volumes within a storage cluster (and to different nodes), thus protecting the data object against the loss of any two volumes within the cluster” in col. 4, lines 10-14, “Each segment of an erasure-coded object includes a hint as to the volume identifier within the cluster that holds the next segment of the object” in col. 4, lines 61-63].
As to claims 6 and 15, Baker et al teach updating a data protection bit mask associated with the first data block to indicate that one of the first data protection scheme and second data protection scheme is removed from association with the first data block [e.g., “In other embodiments, metadata stored with an object or within cluster settings dictates when an object should be converted to a different format.  When a triggering condition is satisfied, the cluster converts the object from a storage using replication to an erasure coding format, from one erasure coding format to another, or from an erasure coding format to a replication storage format.  The original object in its old format may be deleted if desired” in col. 3, lines 12-18].
As to claim 7, Baker et al teach determining a third data protection scheme is associated with the first data block using the data structures, wherein the third data protection scheme has a second data integrity guarantee greater than the first data integrity guarantee, wherein the third data protection scheme is a second erasure coding; and reducing, based on the policy, the storage of redundant information for the first data block in accordance with the third data protection scheme [e.g., “Also, different objects may be assigned different erasure codings.  In the case of very large objects, several such erasure sets may be used to represent the object.  By allowing different objects to be assigned different encodings, including ordinary replication, the invention allows different levels of protection against data loss, at different processing costs and storage footprints” in col. 4, lines 29-37].
As to claim 8, Baker et al teach distributing redundant information from the first and second data protection schemes across the nodes of the clusters according to a hash [e.g., “Any remaining data is formed in a final remainder stripe (rem) 240 and hash 
As to claims 9 and 16, Baker et al teach wherein the first data block is included in a first volume associated with the first data protection scheme and included in a second volume associated with the second data protection scheme [e.g., “Step 712 results when the trigger condition indicates that the object (currently stored using replication) should be converted to erasure coding.  The unique identifier for the object is obtained (from the object metadata, cluster settings, administrator input, or other) and the cluster determines a node on which a replica of the object exists.  In step 716 this node reads the object from one of its disks into memory.  Next, in step 720 the node writes the object to the cluster using the particular erasure coding format determined from user metadata, system metadata, cluster settings, or administrator input.  This step may be performed as discussed above with reference to FIGS. 4A and 4B, specifically, steps 416-448” in col. 17, lines 5-16].
As to claim 11, Baker et al teach a system comprising:
a cluster of storage nodes, each respective storage node including a storage device coupled to a processor, wherein execution by the processor of instructions contained on the storage device causes the cluster [e.g., “The present invention may be implemented using any suitable computer hardware and software, and may be implemented upon a storage cluster that includes any number of computer nodes.  Preferably, each node includes a CPU (or multiple CPUs), an operating system, communication links to the other nodes (or, to at least a central router), and any number 
generate a data structure associating data blocks with each of a plurality of data protection schemes supported the storage node, each of the data protection schemes having a data integrity guarantee [e.g., “The storage cluster then determines whether to store the digital object in the storage cluster using replication or erasure coding.  This determination may be made by reference to an instruction from the client, an inherent property of the object, the metadata of the object, a setting of the cluster, or by other means” in col. 2, lines 6-11, “The SAN will be aware of whether replication or erasure coding has been used by looking at the system metadata of the found object (either the actual object or the manifest of the object)” in col. 12, lines 29-32, “Traditionally, storage provided in a storage cluster (such as by using a redundant array of independent nodes, or RAIN) is made reliable against hardware failure either through replication of stored objects or erasure coding of stored objects” in col. 1, lines 28-31, “To facilitate building up this RAM index upon a restart of the node, a journal of the node stored within persistent storage records whenever an object is added or deleted and includes the unique identifier for the object” in col. 6, line 65-col. 7, line 3, “For each stream, the journal typically includes type information indicating whether the stream represents a replicated object or an erasure-coded object” in col. 14, lines 20-22]; 
determine first and second data protection schemes are employed for a first data block using the data structures, wherein the first data protection scheme has a same data integrity guarantee as the second data protection scheme, wherein the first data protection scheme is replication and the second data protection scheme is erasure 
perform, based on a policy, one of:
(1) generation of one or more encoded blocks according to the erasure coding for a group of blocks including the first data block, and marking as unused replicas of the group of blocks unnecessary to maintain the data integrity guarantee; and
(2) maintaining storage of unencoded replicas of the first data block to improve performance and maintaining the data integrity guarantee [e.g., “When it is determined to store the digital object using erasure coding, the storage cluster writes the digital object to a number of computer nodes of the storage cluster using erasure coding and 
As to claim 12, Baker et al teach wherein said generation of one or more encoded blocks according to the erasure coding of the group of blocks further recycling the unused replicas of the group of blocks unnecessary to maintain the data integrity guarantee [e.g., “The older version is deleted once the newer version is successfully written in the cluster.  The health processing module may also delete older versions of objects for which newer versions are present, as a way of maintaining cluster data from error states” in col. 2, lines 45-49, “When a triggering condition is satisfied, the cluster converts the object from a storage using replication to an erasure coding format, from one erasure coding format to another, or from an erasure coding format to a replication storage format.  The original object in its old format may be deleted if desired” in col. 3, lines 14-19].
As to claim 18, Baker et al teach wherein the instructions further cause the cluster to: store the first data block in a first storage node of the cluster, the first storage node selected according to a hash function applied to the first data block [e.g., “Any remaining data is formed in a final remainder stripe (rem) 240 and hash metadata may be stored at the end of each segment in a section 270” in col. 7, lines 22-25].
As to claim 19, Baker et al teach wherein the instructions further cause the cluster to: store at least one of the encoded blocks in a second storage node of the cluster, the second storage node selected according to the hash function applied to the at least one of the encoded blocks [e.g., “Any remaining data is formed in a final remainder stripe (rem) 240 and hash metadata may be stored at the end of each segment in a section 270” in col. 7, lines 22-25].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al [US 9,148,174 B2] in view of Doerner et al [US 2017/0177266 A1].
	As to claims 4 and 13, Baker et al do not explicitly teach, however Doerner et al teach wherein generating the data structure associating data blocks for each of a plurality of data protection schemes supported by the storage system further comprises generating a Bloom filter for data blocks to which the associated data protection scheme .
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al [US 9,148,174 B2] in view of Kiselev et al [US 2015/0149423 A1].
	As to claims 10 and 17, Baker et al do not explicitly teach, however Kiselev et al teach scaling out the cluster by adding a storage node; rebalancing the first data block 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        11/15/2021